Citation Nr: 1201642	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-39 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for right knee disorder, status post total knee replacement, to include as secondary to pes planus.

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to pes planus.

4.  Entitlement to service connection for a low back disorder, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from January 1966 to May 1972 with active duty from June 1966 to November 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is necessary prior to adjudicating the issues on appeal. 

The Board observes that the Veteran was provided with a VA examination in August 2009.  The examiner concluded that it is more likely than not military service aggravated his pre-existing condition of flat feet.  Thereafter, in a September 2009 addendum, the examiner provided the opinion that the Veteran's flat foot disorder was aggravated while in the military with prolonged standing (i.e., guard duty); however she determined that military service did not have a great impact on the permanent progression changes and that it did not increase beyond its normal progression during military service.  The examiner concluded that it is less likely than not that the Veteran's flat foot condition was aggravated by military service.  The Board finds that the opinion is confusing in that the examiner first stated that the Veteran's bilateral flat foot was aggravated during military service and then later concluded that it is less likely than not aggravated by military service in the same paragraph.  Furthermore, the examiner did not provide a clear rationale or explanation of her medical opinions.  Based on the foregoing, the Board finds that a remand is necessary to obtain clarification of the medical opinions.  

As the service connection claims for a right knee disorder, bilateral leg disorder and low back disorder are claimed as secondary to the bilateral pes planus issue being remanded, the Board finds these claims are inextricably intertwined.  As such, the Board will defer action on the issues of entitlement to service connection for a right knee disorder, bilateral leg disorder and low back disorder until after completion of the action requested below, and the issue of entitlement to service for bilateral pes planus has been readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder, including a copy of this Remand, to the VA examiner who conducted the VA examination in August 2009 to clarify her opinion with respect to the Veteran's aggravation claim for bilateral pes planus.  The examiner should indicate that the claims folder was reviewed in connection with the opinion.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions: 

a. Whether the Veteran's pre-existing bilateral pes planus permanently increased in disability during active duty (June 1966 to November 1966) or during a period of inactive duty training (INACDUTRA) or active duty for training (ACDUTRA) with the Army National Guard (January 1966 to May 1972).  

b. If the examiner determines that the bilateral pes planus permanently increased in disability during active duty, ACDUTRA or INACDUTRA, then the examiner should provide an opinion on whether the evidence of record shows that the bilateral pes planus increased beyond normal progression of the disorder during active duty, ACDUTRA or INACDUTRA. 

The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  Specifically, the examiner is requested to discuss the medical opinions from the Veteran's private physicians dated in March 2008 and April 2009.

2. If the examiner who conducted the August 2009 VA examination is unavailable, then schedule the Veteran for a VA examination regarding his service connection claim for bilateral pes planus.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

a. Whether the Veteran's pre-existing bilateral pes planus permanently increased in disability during active duty (June 1966 to November 1966) or during a period of inactive duty for training (INACDUTRA) or active duty for training (ACDUTRA) with the Army National Guard (January 1966 to May 1972).  

b. If the examiner determines that the bilateral pes planus permanently increased in severity during active duty, ACDUTRA or INACDUTRA, then the examiner should provide an opinion on whether the evidence of record shows that the bilateral pes planus increased beyond normal progression of the disorder during active duty, ACDUTRA or INACDUTRA. 

The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  Specifically, the examiner is requested to discuss the medical opinions from the Veteran's private physicians dated in March 2008 and April 2009.


3. Thereafter, if and only if, the evidence of record indicates that the Veteran's bilateral pes planus was permanently aggravated by military service, then schedule the Veteran for a VA examination with respect to the service connection claims for a right knee disorder, bilateral leg disorder and a low back disorder.   The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right knee disorder, bilateral leg disorder and/or low back disorder found on examination is at least as likely than not (i.e., a fifty percent or greater probability) caused by or aggravated by the Veteran's bilateral pes planus.  

The examiner should provide a complete rationale for all conclusions reached and the foundation for all conclusions should be clearly set forth.  Specifically, the examiner is requested to discuss the private medical opinions dated in March 2008, January 2009 and April 2009.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


